*643Motion to dismiss appeal taken by defendant William Cool granted and that appeal dismissed, without costs, upon the ground that the prior order of the Appellate Division is not one which necessarily affects the final determination appealed from (CPLR 5601, subd [d]; see Karell Realty Corp. v State of New York, 29 NY2d 935; see, also, Cohen and Karger, Powers of the New York Court of Appeals, § 79, p 344), and upon the further ground that said appellant is not aggrieved by the November 4, 1983 modification by the Appellate Division (CPLR 5601, subd [a], par [iii]).
Judge Simons taking no part.